DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jason Sanders on December 27, 2021.

The application has been amended as follows (see also attached Email): 
10.	(Currently Amended) A pre-pulse switching system comprising: 
a power source configured to provide a voltage greater than 100 V;
a pre-pulse switch coupled with the power source and configured to provide a pre-pulse having a pulse width of Tpp; and 
a main switch coupled with the power source and configured to provide a main pulse ;
wherein the pre-pulse is provided to a load by closing the pre-pulse switch 
wherein the main pulse is provided to the load by closing the main switch after a delay Tdelay after the pre-pulse switch has been opened;
wherein the delay Tdelay is adjusted such that at the load the pre-pulse and the main pulse combine to a form a single pulse with negligible ringing.

17.	(Currently Amended) A switching system comprising: 
a high voltage power supply;
an output;
a plurality of pre-pulse switches coupled with the high voltage power supply, each of the plurality of pre-pulses are configured to provide a pre-pulse to the output; and
a plurality of main switches coupled with the power supply, each of the plurality of main switches are configured to provide a main pulse to the output with a voltage greater than 100 V, wherein there is a delay Tdelay between each end of a respective pre-pulse and each start of a respective main pulse, wherein the delay Tdelay is adjusted to produce an output pulse that comprises a single output pulse from the combination of the pre-pulse and the main pulse switches with a pulse length greater than 10 ns.

Reasons for Allowance
Claims 1-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 

adjusting the delay T-delay--- until the pre-pulse and the main pulse merge into a single pulse at the load; and
in combination with all the other claimed limitations.
Claims 2-9 are allowed for depending from Claim 1.

Regarding Claim 10, the prior art does not disclose, teach or suggest a pre-pulse switching system comprising: 
wherein the delay Tdelay is adjusted such that at the load the pre-pulse and the main pulse combine to a form a single pulse with negligible ringing;
in combination with all the other claimed limitations.
Claims 11-16 are allowed for depending from Claim 10.

Regarding Claim 17, the prior art does not disclose, teach or suggest a switching system comprising: 
wherein the delay Tdelay is adjusted to produce an output pulse that comprises a single output pulse from the combination of the pre-pulse and the main pulse switches with a pulse length greater than 10 ns;
in combination with all the other claimed limitations.
Claims 18-22 are allowed for depending from Claim 17.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DIANA J. CHENG/Primary Examiner, Art Unit 2849